Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 and 22-47 are pending in the instant application. Claims 2-13, 15, 17-19, and 22-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 14, 16, and 20 is contained herein. 

Information Disclosure Statement
The examiner has considered the information disclosure statement filed most recently of record. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 1/11/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 8/20/2021.

Status of Rejections
35 USC § 112 (b)

The rejection of claims 1, 14, and 16 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 8/20/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 1/11/2021, have been fully considered but are not found persuasive.
Applicants argue that the claims have been amended to clarify the deficiency put forth by the examiner in the previous office action. The examiner respectfully disagrees.
To reiterate the rejection of record, claim 1 recites variables such as “A1”, “Z1”, and “B1” (see chemical formulas for B1 and Z1):

    PNG
    media_image1.png
    198
    693
    media_image1.png
    Greyscale


A1, B1, Z1. Are Applicants suggesting the latter or something entirely different when it comes to the above chemical embodiments? Thus the scope of the claim and claims which depend from it which do not rectify the issue are rejected to. The examiner suggests that these variables are consistent throughout the claims if that is Applicant’s intention. Correction is required throughout.

35 USC § 112 (d)

The rejection of claim 20 is maintained with respect to compound OS0027.

Applicant’s amendments and arguments, see Remarks, filed 8/20/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 1/11/2021, have been fully considered but are not found persuasive.
Applicants presents arguments for all possible variables (e.g. A1,B1,Z1) to suggest that claim 20 limits claim 1. The examiner will only focus on the arguments for variable Z1 which was pointed out in the office action to be problematic. Applicants 
To reiterate the rejection of record, claim 20 does not further limit claim 1 with respect to the following compound embracing the highlighted agent for variable Z1:

    PNG
    media_image2.png
    318
    573
    media_image2.png
    Greyscale

. 
Claim 1 recites the closest chemical embodiment for variable Z1 as shown below (formula 1):

    PNG
    media_image3.png
    183
    358
    media_image3.png
    Greyscale
.
The two groups are not the same with respect to the chemical configurations of the methyl group (see red arrows). Thus the claim is not limiting with respect to variable Z1. 

Claim Objections
Newly amended claims 1 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 recites that variable Z1 may be selected from the new cytotoxic agent “1” and claim 20 from new species “OS0029”. Note that these embodiments were not originally presented in the claims as filed at time of examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, all claims are objected to as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The examiner recommends that this embodiment is removed from the claim.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:



Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the Claim 20 does not further limit claim 1 with respect to the following
compound embracing the highlighted linker for variable B1: 

    PNG
    media_image4.png
    249
    554
    media_image4.png
    Greyscale
.
B1 has the linker –(CH2)2OC(O)- which is not an option for B1 in claim 1. The closest option is formula L15 
    PNG
    media_image5.png
    106
    533
    media_image5.png
    Greyscale

wherein n must be selected from 1-12. If n =1, an alkylene spacer of 3 is required, not 2 (if n = 0) as shown in the species of claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
For example, claims 1 and 20 have been amended to recite that Z1 is selected from the following:

    PNG
    media_image6.png
    184
    177
    media_image6.png
    Greyscale

and also the following species:

    PNG
    media_image7.png
    243
    517
    media_image7.png
    Greyscale


that raise the issue of new matter. Applicant has not provided any guidance as to where to find support for these amendments in the instant disclosure.
See MPEP § 2163.06, “with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims”. A statement such as “No new matter has been added by these amendments that are supported by the specification” is insufficient. The examiner also conducted a courtesy search of the disclosure to find support for this species but none was to be found. Note that original compound OS0029 had the following chemical structure with different stereochemistry and a different linker:

    PNG
    media_image8.png
    248
    472
    media_image8.png
    Greyscale

.
In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624